 Case 13-42322         Doc 44       Filed 05/11/20 Entered 05/11/20 11:08:42       Desc Main
                                      Document     Page 1 of 7



                        UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 In Re:
                                                     Case No. 1:13-bk-42322

      THOMAS KEITH SLIWA, JR.                        Chapter 13

                                                     Honorable Carol A. Doyle
                                    Debtor(s)

                                      NOTICE OF MOTION

To:       Bridgeview Bank Group
          4753 North Broadway
          Chicago, Illinois 60640

        PLEASE TAKE NOTICE that on June 11, 2020 at 10:00 AM, the undersigned will appear
before the Honorable Carol A. Doyle at the Everett McKinley Dirksen United States Courthouse,
219 South Dearborn Street, Courtroom 619, Chicago, Illinois and will then and there present
DEBTOR’S MOTION TO AVOID JUDICIAL LIEN OF BRIDGEVIEW BANK GROUP a
copy of which is hereby served upon you. A party who objects to this motion and wants it to
be called must file a Notice of Objection no later than two (2) business days before the
presentment date. If a Notice of Objection is timely filed, the motion will be called on the
presentment date. If no Notice of Objection is timely filed, the court may grant the motion
without a hearing before the date of presentment.

                                                          /s/ Joseph S. Davidson

                                                          Joseph S. Davidson
                                                          SULAIMAN LAW GROUP, LTD.
                                                          2500 South Highland Avenue
                                                          Suite 200
                                                          Lombard, Illinois 60148
                                                          +1 630-575-8181
                                                          jdavidson@sulaimanlaw.com
  Case 13-42322       Doc 44    Filed 05/11/20 Entered 05/11/20 11:08:42             Desc Main
                                  Document     Page 2 of 7



                                CERTIFICATE OF SERVICE

        I, Joseph S. Davidson, an attorney, hereby certify that on May 11, 2020, DEBTOR’S
MOTION TO AVOID JUDICIAL LIEN OF BRIDGEVIEW BANK GROUP was filed with
the Clerk of the Court of the United States Bankruptcy Court for the Northern District of Illinois
by using the CM/ECF system. I have mailed this document by United States Postal Service
Certified Mail, postage prepaid to:

                                    Bridgeview Bank Group
                                     4753 North Broadway
                                    Chicago, Illinois 60640

                                                            /s/ Joseph S. Davidson
  Case 13-42322       Doc 44    Filed 05/11/20 Entered 05/11/20 11:08:42              Desc Main
                                  Document     Page 3 of 7



                       UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

 In Re:
                                                      Case No. 1:13-bk-42322

    THOMAS KEITH SLIWA, JR.                           Chapter 13

                                                      Honorable Carol A. Doyle
                                 Debtor(s)

                        DEBTOR’S MOTION TO AVOID JUDICIAL
                         LIEN OF BRIDGEVIEW BANK GROUP

          NOW COMES THOMAS KEITH SLIWA, JR. (the “Debtor”), through undersigned

counsel, pursuant to 11 U.S.C. § 522(f), moving the Court to avoid BRIDGEVIEW BANK

GROUP’s judicial lien. In support thereof, Debtor asserts as follows:

          1.   Debtor filed for relief under Chapter 13 of the Bankruptcy Code on October 29,

2013.

          2.   On January 13, 2014, the case was converted from Chapter 13 to Chapter 7.

          3.   On February 10, 2014, the Trustee held the § 341 meeting of creditors.

          4.   Subsequently, the Trustee filed a no-asset report the following day.

          5.   Debtor received a discharge on April 14, 2014; the bankruptcy case was closed on

April 17, 2014.

          6.   Debtor has contemporaneously moved to reopen his Chapter 7 case.

          7.   At the time of filing for relief under Chapter 7, Bridgeview Bank Group held a

claim against the Debtor as result of judgment entered against the Debtor on October 7, 2013, in

the amount of $289,320.25.
  Case 13-42322        Doc 44      Filed 05/11/20 Entered 05/11/20 11:08:42               Desc Main
                                     Document     Page 4 of 7



        8.      The following day, on October 8, 2013 Bridgeview Bank Group recorded a

Memorandum of Judgment against the Debtor in the Office of the Cook County Recorder of Deeds

in the amount of $289,320.25.

        9.      Debtor owns a residence, being a single-family home located at 4018 West Newport

Avenue, Chicago, Illinois 60641 (“Debtor’s residence”).

        10.     The value of Debtor’s residence at time of Debtor’s bankruptcy filng was

$235,979.00. See Doc. #1, Voluntary Petition, Schedule A.

        11.     Two mortgages encumbered Debtor’s residence – in amount of $268.659.00 and

$35,000.00

        12.     Debtor seek to avoid the judicial lien of Bridgeview Bank Group as, pursuant to 11

U.S.C. § 522(f), the judicial lien of Bridgeview Bank Group impairs their homestead exemption.

        13.     Section 522(f)(1)(A) of the Bankruptcy Code generally permits a debtor to avoid

the fixing of a judicial lien on an interest in the debtor's property to the extent that such lien impairs

the debtor's entitlement to an exemption under 11 U.S.C. § 522(b). See 11 U.S.C. § 522(f)(1)(A).

        14.     A "judicial lien" is a "lien obtained by judgment, levy, sequestration, or other legal

or equitable process or proceeding." 11 U.S.C. § 101(36).

        15.     Bridgeview Bank Group had a judicial lien against Debtor’s residence subordinate

to both mortgage liens.

        16.     Section 522(f)(1) provides in relevant part:

        The debtor may avoid the fixing of a lien on an interest of the debtor in property to
        the extent that such lien impairs an exemption to which the debtor would have been
        entitled under subsection (b) of this section, if such lien is –

                (A)     a judicial lien, other than a judicial lien that secures a debt – [for
                        alimony, maintenance, and support].

11 U.S.C. § 522(f)(1)(A).
  Case 13-42322        Doc 44      Filed 05/11/20 Entered 05/11/20 11:08:42         Desc Main
                                     Document     Page 5 of 7




       17.     Subsection 2 of § 522(f) provides the mathematical formula for determining

impairment as follows:

       For purposes of this subsection, a lien shall be considered to impair an exemption
       to the extent that the sum of –

               (i)     the lien;

               (ii)    all other liens on the property; and

               (iii)   the amount of the exemption that the debtor could claim if there
                       were no liens on the property;

       Exceeds the value that the debtor’s interest in the property would have in the
       absence of any liens.

11 U.S.C. § 522(f)(2)(A).

       18.     Hence, under these provisions, a debtor may avoid a judicial lien to the extent that

it impairs an exemption to which the debtor would otherwise be entitled.

       19.     In Sheth v. Affiliated Realty & Mgmt. Co. (In re Sheth), 225 B.R. 913 (Bankr. N.D.

Ill. 1998), the court opined:

       when the property's value, minus the sum of (i) other liens, (ii) the exemption and
       (iii) the judicial lien, produces a negative number, this is the extent to which the
       lien should be avoided. This is the extent to which the exemption is impaired. It
       may be more or less than the face amount of the judicial lien and may result in a
       full or a partial avoidance of that lien.

Id. Accord In re Silveira, 141 F.3d 34, 38 (1st Cir. 1998); Nelson v. Scala, 192 F.3d 32, 34 (1st

Cir. 1998); In re Falvo, 227 B.R. 662, 666 (B.A.P. 6th Cir. 1998); In re Hanger, 217 B.R. 592,

595 (B.A.P. 9th Cir. 1997), aff'd, 196 F.3d 1292 (9th Cir. 1999); In re Cisneros, 257 B.R. 332, 335

(Bankr. D. N.M. 2000).

       20.     Applying the Sheth holding to the instant matter, the Court calculates the judicial

lien avoidance as follows:
  Case 13-42322       Doc 44    Filed 05/11/20 Entered 05/11/20 11:08:42            Desc Main
                                  Document     Page 6 of 7



        Fair Market Value of Real Estate          235,979.00
        Less Sum of-Mortgage                      303,659.00
        Less Homestead exemptions of Debtor       15,000.00
        Judicial Lien                             289,320.25
        Sub-total                                 607,979.25
        Extent of Impairment                      - 372,000.25
        Net Lien Surviving Avoidance              0.00

       21.     Pursuant to §522(f)(2)(A), the sum of (i) the judicial lien ($289,320.25), (ii) all

other liens ($303,659.00), and (iii) the amount of the Debtor’s homestead exemption ($15,000.00)

– which sum equals $607,979.25– exceeds the value that the Debtor’s residence would have in an

unencumbered state ($235,979.00) and exceeds that value by $372,000.25.

       22.     Hence, Bridgeview Bank Group’s judicial lien impairs the Debtor’s exemption to

the extent of $372,000.25.

       23.     Accordingly, Bridgeview Bank Group’s judicial lien is subject to avoidance in its

entirety by the Debtor.
 Case 13-42322        Doc 44    Filed 05/11/20 Entered 05/11/20 11:08:42          Desc Main
                                  Document     Page 7 of 7



         WHEREFORE, the Debtor, THOMAS KEITH SLIWA, JR., respectfully requests the

Court:

         A.    enter an Order avoiding Bridgeview Bank Group’s judgment lien in its entirety;

               and

         B.    grant such other relief as the Court deems just and proper.

Dated: May 11, 2020                                  Respectfully submitted,

                                                     THOMAS KEITH SLIWA, JR.

                                                     By: /s/ Joseph S. Davidson

                                                     Joseph S. Davidson
                                                     SULAIMAN LAW GROUP, LTD.
                                                     2500 South Highland Avenue
                                                     Suite 200
                                                     Lombard, Illinois 60148
                                                     +1 630-575-8181
                                                     jdavidson@sulaimanlaw.com
